Name: 96/163/EC: Council Decision of 22 December 1995 on the provisional application of a Protocol on trade in textile and clothing products between the European Community and the Republic of Slovenia
 Type: Decision
 Subject Matter: European construction;  international trade;  Europe;  leather and textile industries
 Date Published: 1996-02-19

 Avis juridique important|31996D016396/163/EC: Council Decision of 22 December 1995 on the provisional application of a Protocol on trade in textile and clothing products between the European Community and the Republic of Slovenia Official Journal L 041 , 19/02/1996 P. 0001 - 0001COUNCIL DECISION of 22 December 1995 on the provisional application of a Protocol on trade in textile and clothing products between the European Community and the Republic of Slovenia (96/163/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 113 in conjunction with Article 228 (2), first sentence, thereof,Having regard to the proposal from the Commission,Whereas the Commission has negotiated on behalf of the European Community a Protocol on trade in textile and clothing products between the European Community and the Republic of Slovenia, initialled on 24 November 1995;Whereas this Protocol should be applied on a provisional basis from 1 January 1996, pending the completion of the procedures required for its conclusion, subject to reciprocal provisional application by the Republic of Slovenia.HAS DECIDED AS FOLLOWS:Sole ArticleThe Protocol on trade in textile and clothing products between the European Community and the Republic of Slovenia shall be applied on a provisional basis from 1 January 1996, pending its formal conclusion, subject to the reciprocal application by the Republic of Slovenia.The text of the Protocol is attached to this Decision.Done at Brussels, 22 December 1995.For the CouncilThe PresidentL. ATIENZA SERNA